                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 1 of 13



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7     PARNELL JAY FAIR,                                   Case No. 2:20-CV-1841 JCM (BNW)
                 8                                         Plaintiff(s),                  ORDER
                 9           v.
               10      LAS VEGAS METROPOLITAN POLICE
                       DEPARTMENT, et al.,
               11
                                                        Defendant(s).
               12
               13
                              Presently before the court is defendant Brock Wentz’s motion to dismiss plaintiff
               14
                       Parnell Fair’s complaint (ECF No. 16), to which defendant Jenna A Doud joined (ECF No.
               15
                       24); defendants Chasity Travis and University Medical Center’s (“UMC”) motion to dismiss
               16
                       Fair’s complaint (ECF No 29), to which Doud joined (ECF No. 31); and defendant Scott
               17
                       Lee’s motion to dismiss Fair’s complaint (ECF No. 32), to which defendant Jesse Wells,
               18
                       Wentz, and Doud and joined (ECF Nos. 36, 38). No responses were filed to any of these
               19
                       motions. Instead, the parties stipulated for Fair to amend his complaint. (ECF No. 44).
               20
                              Also before the court is Wentz’s motion to dismiss Fair’s amended complaint (ECF
               21
                       No. 50), to which defendant Shain Howard, Doud, Wells, and Lee joined (ECF Nos. 51, 52,
               22
                       53). Fair responded (ECF No. 54) and Wentz replied (ECF No. 59) with Doud, Wells, and
               23
                       Howard joining (ECF Nos. 62, 63).
               24
                              Also before the court is defendant Casey Roehr’s motion to dismiss Fair’s amended
               25
                       complaint (ECF No. 57), to which Doud, Wells, Wentz, Travis, and UMC joined (ECF Nos.
               26
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 2 of 13



                1      61, 64, 65). Fair responded (ECF No. 67) and Roehr replied (ECF No. 68)1 with Doud,
                2      Wells, Wentz, Travis, and UMC joining (ECF Nos. 69, 70, 73). Lee also replied (ECF No.
                3      71)2 with Doud, Wells, Travis, and UMC joining (ECF No. 72, 73).
                4      I.     BACKGROUND
                5             On October 7, 2018, at or around 2:41 a.m., Fair was arrested by defendant Lukas
                6      Turley, a police officer working for the Las Vegas Metropolitan Police Department. (ECF
                7      No. 46 at 7). During that arrest, Lukas allegedly tackled Fair from behind and landed on
                8      Fairs right leg, dislocating Fair’s knee and disrupting multiple ligaments therein. (Id.).
                9             Over the following hours, Fair pleaded for medical assistance and treatment due to the
              10       intense pain in his right leg. (Id. at 7–9). Despite Fair’s pleas for medical treatment, roughly
              11       two hours passed before Turley brought Fair to the Clark County Detention Center
              12       (“CCDC”). There, CCDC medical personnel instructed Turley to immediately transport Fair
              13       to UMC. (Id. at 9).
              14              According to Fair, Fair arrived at UMC at approximately 5:38 a.m. and was triaged
              15       by defendant Travis, a nurse working at UMC. (Id.). Fair alleges that Travis failed to
              16       perform a physical exam and incorrectly assessed Fair’s circulation was “within defined
              17       limits.” (Id.). At or around 5:44 a.m., defendant Doud, a physician’s assistant working at
              18       UMC, performed Fair’s initial evaluation and ordered X-rays for Fair’s right femur and right
              19       tibia/fibula. (Id. at 10). Doud allegedly observed Fair’s substantial pain, but incorrectly
              20       assumed against clear evidence that Fair’s symptoms were “secondary to a compartment
              21       syndrome.” (Id.).
              22              Next, Fair alleges that, at 6:38 a.m., an inpatient orthopedic consultation was
              23       conducted by the “Orthopedic service,” which included defendants Lee, Roehr, Howard, and
              24       Wentz, who were all doctors working at UMC. (Id.). Fair claims that the Orthopedic service
              25
              26              1
                               While filed as a reply to ECF No. 54, the reply is clearly directed towards ECF No. 67.
                       See ECF No. 68 at 7 n.6 (citing to ECF No. 67).
              27
                              2
                                 While filed as a reply to the response to ECF No. 32, there is no response to ECF No.
              28       32, and the reply is clearly directed towards ECF No. 67. See ECF No. 71 at 2 (discussing cases
                       Fair cites in ECF No. 67).
James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 3 of 13



                1      failed to correctly interpret his injury and performed an unnecessary procedure. (Id. at 10–
                2      11). Similarly, Fair alleges that at 6:56 a.m., defendant Wells, also a doctor working at
                3      UMC, performed a diagnostic test on Fair, which Wells used to incorrectly diagnose Fair
                4      with compartment syndrome. (Id.).
                5             Fair alleges that these failures added significant delay to Fair obtaining the correct
                6      treatment for his injury, a computed tomography angiography (“CTA”). (Id. at 11). Fair did
                7      not obtain a CTA until 11:50 a.m., approximately nine hours after his injury. (Id.). By time
                8      Fair’s CTA results came back and the Orthopedic service contacted a vascular surgeon, non-
                9      party Dr. Mavroidis, Dr. Mavroidis determined that Fair’s right leg was past the point of
              10       redemption. (Id. at 12). Accordingly, Dr. Mavroidis recommended and performed an
              11       amputation on Fair’s right leg. (Id. at 12).
              12              On October 2, 2020, over two years after Fair’s amputation, Fair brought this matter
              13       alleging violations of his Eighth and Fourteenth Amendment rights under 42 U.S.C. § 1983
              14       against all defendants and medical malpractice/professional negligence against UMC as an
              15       organization and defendants Doud, Wells, Lee, Roehr, Howard, Wentz, and Travis
              16       (collectively, the “Individual Providers”) in their individual capacity. (ECF No. 1).
              17              Two months later, after a flurry of motions to dismiss from UMC and the Individual
              18       Providers (ECF Nos. 16, 29, 32), the parties stipulated (ECF No. 44) that Fair would amend
              19       his complaint to, inter alia, remove the medical malpractice/professional negligence claim
              20       with prejudice. On December 10, 2020, Fair filed his amended complaint to plead only the
              21       Section 1983 claim—this time against all defendants. (ECF No. 46).
              22              Now, through two motions to dismiss and several joinders to each, UMC and the
              23       Individual Providers move to dismiss the amended complaint for a failure to state a claim for
              24       relief. (ECF Nos. 50, 51, 52, 53, 57, 61, 64, 65).
              25       II.    LEGAL STANDARD
              26              Federal Rule of Civil Procedure 8 requires every pleading to contain a “short and
              27       plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8.
              28       Although Rule 8 does not require detailed factual allegations, it does require more than

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 4 of 13



                1      “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
                2      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In other words, a pleading
                3      must have plausible factual allegations that cover “all the material elements necessary to
                4      sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                5      562 (2007) (citation omitted) (emphasis in original); see also Mendiondo v. Centinela Hosp.
                6      Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
                7             The Supreme Court in Iqbal clarified the two-step approach to evaluate a complaint’s
                8      legal sufficiency on a Rule 12(b)(6) motion to dismiss. First, the court must accept as true all
                9      well-pleaded factual allegations and draw all reasonable inferences in the plaintiff’s favor.
              10       Iqbal, 556 U.S. at 678–79. Legal conclusions are not entitled to this assumption of truth. Id.
              11       Second, the court must consider whether the well-pleaded factual allegations state a plausible
              12       claim for relief. Id. at 679. A claim is facially plausible when the court can draw a
              13       reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678.
              14       When the allegations have not crossed the line from conceivable to plausible, the complaint
              15       must be dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216
              16       (9th Cir. 2011).
              17              If the court grants a Rule 12(b)(6) motion to dismiss, it should grant leave to amend
              18       unless the deficiencies cannot be cured by amendment. DeSoto v. Yellow Freight Sys., Inc.,
              19       957 F.2d 655, 658 (9th Cir. 1992). Under Rule 15(a), the court should “freely” grant leave to
              20       amend “when justice so requires,” and absent “undue delay, bad faith or dilatory motive on
              21       the part of the movant, repeated failure to cure deficiencies by amendments . . . undue
              22       prejudice to the opposing party . . . futility of the amendment, etc.” Foman v. Davis, 371
              23       U.S. 178, 182 (1962). The court should grant leave to amend “even if no request to amend
              24       the pleading was made.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
              25       (internal quotation marks omitted).
              26       ...
              27       ...
              28       ...

James C. Mahan
U.S. District Judge                                                 -4-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 5 of 13



                1      III.   DISCUSSION
                2             A. The motions to dismiss Fair’s original complaint are denied as moot
                3             As an initial matter, the motions to dismiss Fair’s original complaint (ECF Nos. 16,
                4      29, 32), largely concern Fair’s second claim for relief, the medical malpractice/professional
                5      negligence claim. As Fair amended his complaint to remove that claim and the new motions
                6      to dismiss (ECF Nos. 50, 57) cover Fair’s other Section 1983 claim, the original motions to
                7      dismiss are moot. Accordingly, the court denies as moot ECF Nos. 16, 29, and 32.
                8             B. The motions to dismiss Fair’s amended complaint are granted
                9             Fair’s Amended complaint pleads one cause of action against all defendants: violation
              10       of the Eighth and Fourteenth Amendments under 42 U.S.C. §1983 (“Section 1983”). (ECF
              11       No. 46 at 12–17).
              12              According to Fair:
              13                     “[A]ll Defendants (i) acted under color of state law, (ii) refused to
                              timely and properly treat [] Fair’s serious medical condition . . . , and (iii)
              14              made a deliberate and intentional decision to not provide [] Fair with the
                              appropriate, necessary, and timely medical attention and care he desperately
              15              needed . . . .”
              16              (Id. at 13).

              17              Defendants file two motions to dismiss Fair’s amended complaint. (ECF Nos. 50,

              18       57). Wentz’s motion (ECF No. 50), joined by Doud, Wells, Howard, and Lee, avers that Fair

              19       has failed to state a claim for relief because 1) Fair’s claims must be resolved under NRS

              20       41A et seq. and not Section 1983, and 2) Fair’s claim is thus time barred under NRS

              21       41A.097(2). (ECF No. 50 at 3).

              22              Roehr’s motion (ECF No. 57), joined by Doud, Wells, Wentz, Travis, and UMC,

              23       avers that Fair’s claim is subject to dismissal under Rule 12(b)(6) because 1) failure to

              24       properly diagnose and treat a medical condition sound in professional negligence and do not

              25       rise to a level of deliberate indifference required for a Section 1983 claim, and 2) Fair’s

              26       claim is time-barred under Nevada’s one-year statute of limitations for actions claiming

              27       injury or death brought against healthcare providers. (ECF No. 57 at 2).

              28

James C. Mahan
U.S. District Judge                                                -5-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 6 of 13



                1                While filed separately, the motions to dismiss are substantially similar. Both motions
                2      essentially contend that 1) Fair’s amended Section 1983 claim is a thinly veiled attempt to
                3      plead the time barred medical malpractice/professional negligence claim from Fair’s original
                4      complaint; 2) Fair’s Section 1983 claim is nevertheless time barred because Section 1983
                5      claims use state law statutes of limitation; and 3) even if Fair’s Section 1983 claim is not
                6      time barred, Fair fails to sufficiently plead facts establishing that the Individual Providers
                7      were deliberately indifferent to Fair’s medical condition.
                8                The court reviews each argument in turn.
                9                       1. Fair’s amended complaint alleges neither medical malpractice nor
              10                           professional negligence
              11                 To start, the court will not delve into the defendants’ contention that Fair’s Section
              12       1983 claim is simply a medical malpractice or professional negligence claim which Fair
              13       attempts to conceal with artful pleading. (See ECF Nos. 50 at 5–7, 57 at 6). The parties
              14       specifically stipulated to dismiss that state medical claim. (ECF No. 44). Thus, the court
              15       reads the allegations in Fair’s complaint and reviews the defendants’ motions to dismiss as
              16       they concern Fair’s Section 1983 claim for violating his Eighth and Fourteenth Amendment
              17       rights.
              18                        2. Fair’s Section 1983 claim is not time barred
              19                 Section 1983 does not contain a statute of limitation. In view of that absence, the
              20       Supreme Court has held that “[Section] 1983 claims are best characterized as personal injury
              21       actions.” Wilson v. Garcia, 471 U.S. 261, 276, 280 (1985). Additionally, “where state law
              22       provides multiple statutes of limitations for personal injury actions, courts considering
              23       [Section] 1983 claims should borrow the State’s general or residual personal injury statute of
              24       limitations.” Owens v. Okure, 488 U.S. 235, 235, 109 S. Ct. 573, 574, 102 L. Ed. 2d 594
              25       (1989).
              26                 This court sits in the State of Nevada. All alleged conduct relevant to this matter
              27       occurred in Nevada. Thus, the court borrows Nevada’s personal injury statute of limitation
              28       for this Section 1983 claim.

James C. Mahan
U.S. District Judge                                                   -6-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 7 of 13



                1             Defendants contend that Nevada Revised Statute 41A.097 provides the appropriate
                2      statute of limitation of one year for Fair’s Section 1983 claim because the claim is for an
                3      injury relating to professional negligence of a healthcare provider. (ECF No. 50 at 7, 57 at
                4      10–14). Fair contends that Nevada Revised Statute 11.190(4)(e) provides the appropriate
                5      statute of limitation of two years because it provides the general personal injury limit. (ECF
                6      No. 67 at 8–9).
                7             Considering the Supreme Court’s instructions in Wilson and Owens to borrow the
                8      State’s general statute of limitation, this court agrees with Fair. The appropriate statute of
                9      limitation for this matter is Nevada’s two-year general limit for personal injury actions.
              10       NEV. REV. STAT. 11.190(4)(e).
              11              The conduct alleged in Fair’s complaint occurred on October 7, 2018. (See ECF No.
              12       46). Fair brought this matter on October 2, 2020, less than two years later. (ECF No. 1).
              13       Accordingly, Fair’s Section 1983 action is not time barred.
              14                     3. Fair fails to plead a plausible claim for relief from Fourteenth Amendment
              15                          violations under Section 1983
              16              There are two elements to a Section 1983 claim: (1) the conduct complained of must
              17       been under the color of state law; and (2) the conduct must have subjected the plaintiff to a
              18       deprivation of constitutional rights. Jones v. Cmty. Redev. Ctr. of L.A., 733 F.2d 646, 649
              19       (9th Cir. 1984).
              20              Against individuals, liability attaches under Section 1983 only when the plaintiff
              21       plausibly alleges “that each [g]overnment-official defendant, through the official’s own
              22       individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Thus, to survive
              23       the Individual Providers’ motions to dismiss, Fair must show that each Individual Provider
              24       independently violated his constitutional rights.
              25              Against a municipal organization, “[l]iability will lie . . . only if a plaintiff shows that
              26       his constitutional injury was caused by employees acting pursuant to an official policy or
              27       ‘longstanding practice or custom,’ or that the injury was caused or ratified by an individual
              28       with ‘final policy-making authority.’ ” Chudacoff v. Univ. Med. Ctr. of S. Nevada, 649 F.3d

James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 8 of 13



                1      1143, 1151 (9th Cir. 2011) (citing Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950,
                2      964 (9th Cir. 2008) (internal quotation marks and citation omitted); see also Monell v. Dep’t
                3      of Soc. Servs., 436 U.S. 658, 694 (1978). Thus, Fair can only maintain a Section 1983 claim
                4      against UMC if UMC’s employees committed constitutional violations.
                5                              a. The conduct complained of was under color of state law
                6             No parties dispute that the defendants were acting under color of state law in their
                7      treatment of Fair. All Individual Providers were working for defendant UMC, a public
                8      medical institution which operates entirely under authority of state law. See Chudacoff, 649
                9      F.3d at 1150.        Thus, the court determines whether the Individual Providers’ conduct
              10       subjected Fair to a deprivation of constitutional rights.
              11                               b. The conduct did not subject Fair to a deprivation of
                                                  constitutional rights
              12
                              At all times relevant to Fair’s amended complaint, Fair was a pretrial detainee and not
              13
                       a convicted prisoner. Thus, the court determines his Section 1983 claim in the context of a
              14
                       pretrial detainee.
              15
                              “[M]edical care claims brought by pretrial detainees [] ‘arise under the Fourteenth
              16
                       Amendment’s Due Process Clause, rather than under the Eighth Amendment’s Cruel and
              17
                       Unusual Punishment Clause.’ ” Gordon v. Cty. of Orange, 888 F.3d 1118, 1124 (9th Cir.
              18
                       2018) (quoting Castro v. Cty. of L.A., 833 F.3d 1060, 1069–70 (9th Cir. 2016)). Thus,
              19
                       despite Fair pleading for violations of his Eighth Amendment rights, the court determines
              20
                       whether the Individual Providers violated Fair’s Fourteenth Amendment rights.
              21
                              “[C]laims for violations of the right to adequate medical care ‘brought by pretrial
              22
                       detainees against individual defendants under the Fourteenth Amendment’ must be evaluated
              23
                       under an objective deliberate indifference standard.” Id. at 1124–25 (quoting Castro, 833
              24
                       F.3d at 1070). Deliberate indifference is a “stringent standard of fault,” requiring proof that a
              25
                       defendant “disregarded a known or obvious consequence of his action.”                Connick v.
              26
                       Thompson, 563 U.S. 51, 61 (2011).
              27
                       ...
              28
                       ...

James C. Mahan
U.S. District Judge                                                   -8-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 9 of 13



                1              To prove objective deliberate indifference, a pretrial detainee must show:
                2              (1) the defendant made an intentional decision with respect to conditions under
                               which the plaintiff was confined; (2) those conditions put the plaintiff at
                3              substantial risk of suffering serious harm; (3) the defendant did not take
                               [objectively] reasonable available measures to abate that risk, even though a
                4              reasonable official in the circumstances would have appreciated the high
                               degree of risk involved—making the consequences of the defendant’s conduct
                5              obvious; and (4) by not taking such measures, the defendant caused the
                               plaintiff’s injuries.
                6
                               Gordon, 888 F.3d at 1125.
                7
                               Here, Fair pleads separate allegations for each of the Individual Providers’ conduct.
                8
                       Travis “failed to recognize that [] Fair’s right knee was unstable . . . [and] failed to perform a
                9
                       physical exam” that would have led to a proper diagnosis. (ECF No. 46 at 9). Doud
              10
                       “incorrectly assumed that []Fair’s cold, pulseless and numb right lower extremity was
              11
                       secondary to compartment syndrome.” (Id. at 10). Wells “failed to correctly interpret
              12
                       [Fair’s] compartmental pressures and therefore incorrectly diagnosed [] Fair with a
              13
                       compartment syndrome . . . . [and] failed to perform a physical exam” that would have led to
              14
                       a proper diagnosis. (Id.). Lee, Roehr, Howard, and Wentz “failed to correctly interpret the
              15
                       compartmental pressures and physical evidence . . . . [and] therefore incorrectly diagnosed
              16
                       [Fair] with a compartment syndrome,” as well as “failed to perform a physical exam . . .[and]
              17
                       failed to order a CTA of the right leg,” both of which would have led to a proper diagnosis.
              18
                       (Id. at 11).
              19
                               According to Fair, the Individual Providers’ conduct constituted a series of
              20
                       “deliberate and intentional decision[s] not to provide [Fair] with the appropriate, necessary,
              21
                       and timely medical attention and care he desperately needed . . . .” (Id. at 13). These
              22
                       “deliberate and intentional decision[s] to deny [] Fair of needed medical care and delay and
              23
                       interference with needed medical treatment, put [] Fair at substantial risk of suffering serious
              24
                       bodily harm, including the loss of his right leg, and even death.” (Id.).
              25
                               Additionally, Fair pleads that the Individual Providers:
              26
                               [R]efused to take reasonable and available measures to abate or reduce the risk
              27               of serious bodily harm, even though a reasonable person under the
                               circumstances would have understood the severity of [] Fair’s condition and
              28

James C. Mahan
U.S. District Judge                                                  -9-
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 10 of 13



                1             the high degree of risk involved, making the consequences of their failure to
                              properly treat Mr. Fair’s condition obvious.
                2
                              (Id.).
                3
                              Finally, Fair outlines a series of the Individual Providers’ “refusals:”
                4
                              (1) refusing to acknowledge that Mr. Fair’s right knee was unstable; (2)
                5             refusing to timely conduct a physical examination that would have identified
                              his dislocated right knee with disruption of multiple ligaments and a popliteal
                6             artery occlusion; (3) refusing to timely order a CTA; (4) refusing to timely and
                              correctly interpret the compartmental pressures; (5) refusing to timely request
                7             a vascular surgeon; (6) refusing to perform a physical exam prior to surgery;
                              and (6) performing an unnecessary and incorrect right calf fasciotomy.
                8             Defendant UMC and the Individual Providers’ deliberate indifference to Mr.
                              Fair’s serious medical condition resulted in a nine (9) hour delay in the proper
                9             medical care, which was well beyond the time available to salvage Mr. Fair’s
                              right leg.
              10
                              (Id.).
              11
                              As previously discussed, the court must strike all conclusory allegations before it may
              12
                       determine whether the remaining plausible factual allegations state a claim for relief.
              13
                       Twombly, 550 U.S. at 562. “[L]abels and conclusions” and “formulaic recitation of the
              14
                       elements of a cause of action” do not survive this process. Iqbal, 556 U.S. at 678.
              15
                              First, Fair’s allegation that “a reasonable officer, emergency medical responder,
              16
                       doctor or actor under the circumstances would have understood the high degree of risk
              17
                       involved, making the consequences of Defendants’ failure to act obvious and the cause of the
              18
                       loss of Mr. Fair’s right leg” (ECF No. 46 at 14) is a threadbare recitation of the elements of
              19
                       Fair’s Section 1983 claim. Thus, the court strikes this allegation. See Iqbal, 556 U.S. at 678.
              20
                              Next, Fair’s allegations that the Individual Providers “refused” to treat him are
              21
                       conclusory. Fair alleges that the Individual Providers “refused” to treat him because the
              22
                       deliberate indifference standard requires “intentional decisions,” not failures to meet a
              23
                       standard of care. See Gordon, 888 F.3d at 1125.
              24
                              While the court must draw all inferences in favor of Fair, it need not accept factual
              25
                       allegations unless they are plausible. See Twombly, 550 U.S. at 562. Fair does not plead
              26
                       plausible facts supporting a reasonable inference that the Individual Providers each “refused”
              27
                       to properly diagnose and treat him. For instance, Fair does not claim that each Individual
              28

James C. Mahan
U.S. District Judge                                                 - 10 -
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 11 of 13



                1      Provider saw Fair, stated that he was not worth properly diagnosing, and intentionally
                2      decided to give him improper medical treatment over Fair’s objections.
                3              However, Fair does allege that “[a]ccording to emergency medicine and orthopedic
                4      literature, [] Doud should have immediately ordered a [CTA] upon discovering any signs of
                5      impaired circulation, . . . diminished or absent pulses on presentation with color or
                6      temperature changes below the level of the knee,” which were Fair’s symptoms. (ECF No.
                7      46 at 10). Fair then alleges that the other Individual Providers also failed to order a CTA.
                8      (Id. at 11).
                9              Accepting as true that emergency medicine and orthopedic literature instructs a CTA
              10       for patients presenting with Fair’s symptoms, it is at least conceivable that, by not ordering a
              11       CTA, the Individual Providers were deliberately indifferent to Fair’s symptoms because they
              12       did not appreciate the high degree of risk involved with his condition. See Gordon, 888 F.3d
              13       at 1125.
              14               Nevertheless, Fair’s amended complaint refutes any reasonable inference that the
              15       Individual Providers were deliberately indifferent to his condition. The moment Fair arrived
              16       at UMC, he received medical attention from Travis. (ECF No. 46 at 9). Within six minutes
              17       of his arrival, Doud performed an initial evaluation. (ECF No. 46 at 10). Within the next
              18       hour, Fair obtained an orthopedic consultation.       (ECF No. 46 at 10).        Just after the
              19       consultation, Wells conducted a diagnostic test. (ECF No. 46 at 10–11). Thereafter, Lee,
              20       Roehr, Howard, and Wentz diagnosed and performed a procedure on Fair. (ECF No. 46 at
              21       11).
              22               Even making all inferences in favor of Fair, this alleged series of events shows that
              23       the Individual Providers did appreciate the high degree of risk involved with Fair’s condition,
              24       did realize the consequences of a failure to treat, and did move to timely diagnose and treat
              25       Fair.
              26               Fair’s well-pled allegations, then, amount to a claim for relief from the Individual
              27       Providers’ failure to correctly diagnose Fair and treat him according to that diagnosis. To
              28       wit, Fair pleads that Travis “incorrectly assessed” and “failed to recognize” Fair’s injury;

James C. Mahan
U.S. District Judge                                                 - 11 -
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 12 of 13



                1      Doud “incorrectly assumed” Fair’s injury was secondary to a compartment syndrome; Wells
                2      “failed to correctly interpret” the compartmental pressures, “incorrectly diagnosed” Fair, and
                3      “failed to perform a physical exam” or “order a CTA” of Fair’s right leg; and Lee, Roehr,
                4      Howard, and Wentz “failed to correctly interpret” the compartmental pressures and physical
                5      evidence, leading to them “incorrectly diagnos[ing]” Fair with a compartment syndrome.
                6      (ECF No. 46 at 9–11).
                7             The only reasonable inference the court can surmise from these allegations is that the
                8      Individual Providers each misdiagnosed Fair and mistreated him due to those misdiagnoses.
                9      However, misdiagnoses do not establish constitutional violations. See Gordon v. Cty. of
              10       Orange, 6 F.4th 961, 970 (9th Cir. 2021).
              11              When a case involves “choices between alternative courses of treatment,” the plaintiff
              12       “must show that the course of treatment the doctors chose was medically unacceptable under the
              13       circumstances” and that “they chose this course in conscious disregard of an excessive risk to
              14       plaintiff's health.” Id. (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (citation
              15       omitted), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir.
              16       2014)). Fair makes no such showing.
              17              The allegations before the court certainly create some plausible claim for relief, but
              18       not for any legally cognizable claim through Section 1983 for deliberate indifference or
              19       medically unacceptable conduct. The only cognizable claims alleged here are a medical
              20       malpractice claim, a professional negligence claim, or some other state law tort claim for
              21       breach of the duty of care between a medical professional and a patient. See Estelle v.
              22       Gamble, 429 U.S. 97, 105–08 (1976) (In the context of a prisoner’s Eighth Amendment
              23       claim, “[m]edical malpractice does not become a constitutional violation merely because the
              24       victim is a prisoner. . . . A medical decision not to order an X-ray, or like measures does not
              25       represent cruel and unusual punishment. At most it is medical malpractice . . . .”).
              26              Regardless of how or why Fair amended his complaint to remove the claim for
              27       medical malpractice/professional negligence, he has abandoned the legally cognizable
              28       avenue for his allegations against the Individual Providers. Considering the high standard of

James C. Mahan
U.S. District Judge                                                 - 12 -
                      Case 2:20-cv-01841-JCM-BNW Document 90 Filed 09/16/21 Page 13 of 13



                1      pleading for a violation of pretrial detainee’s Fourteenth Amendment rights under Section
                2      1983 claim against individual defendants, Fair simply does not allege facts sufficient to push
                3      his allegations against the Individual Providers across the line from conceivable to plausible.
                4             Accordingly, Fair fails to state a claim for relief against defendants Chasity Travis,
                5      Jenna Doud, Jessee Wells, Scott Lee, Casey Roehr, Shain Howard, and Brock Wentz.
                6      Therefore, the court dismisses those defendants from this matter.
                7             With the Individual Providers dismissed, UMC remains as the only party joined to the
                8      motions to dismiss. (ECF No. 65). However, as Fair failed to plausibly plead that any UMC
                9      employee violated his Fourteenth Amendment rights, he cannot prove that those non-existent
              10       violations were pursuant to an official policy or custom or that they were ratified by someone
              11       with final policy-making authority.
              12              Accordingly, Fair fails to state a claim for relief against UMC. Therefore, the court
              13       dismisses UMC as a defendant from this matter.
              14       IV.    CONCLUSION
              15              Accordingly,
              16              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Wentz’s motion to
              17       dismiss (ECF No. 50) be, and the same hereby is, GRANTED. Fair’s claim is DISMISSED
              18       against defendants Wentz, Doud, Wells, Howard, and Lee, without prejudice.
              19              IT IS FURTHER ORDERED that Roehr’s motion to dismiss (ECF No. 57) be, and
              20       the same hereby is, GRANTED. Fair’s claim is DISMISSED against defendants Roehr,
              21       Travis, and UMC, without prejudice.
              22              IT IS FURTHER ORDERED that Fair may file an amended claim within 21 days of
              23       this order. Failure to do so will result in dismissal of his claim against the Individual
              24       Providers and UMC with prejudice.
              25              DATED September 16, 2021.
              26                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                 - 13 -
